Campbell, C. J.,
delivered the'opinion of the court.
This case suggests, rather than presents, a state of facts like Robinson v. Leflore, 59 Miss., 148. The bill speaks of a loan by Woods, and of his re-imbursement, but does not distinctly aver that the advance of the money was as a loan to the complainaut. It is evident that this was the real nature, of the transaction, and that the desire to save the land to her was the object for which the money was furnished and applied to the purchase of the land; and, if the bill had been framed in this view, the demurrer would have been overruled; but we are not prepared to say that it was not properly sustained in this aspect of the case.
There is, however, a feature of the bill which entitles the appellant to a reversal of the decree. It is averred that the complainant paid part of the purchase-money to vest the title of the land in Woods; and, to the extent that hermoney was paid for this, there was a resulting trust in her favor, and she may enforce it.
The bill should be remodeled to meet the necessities of the case as we suppqse it to be.

Reversed, demurrer overruled and cause remanded, with leave to' defendant to ansiver in thirty days after mandate filed, and for the complainant to amend her bill as she may be advised.